DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 05/14/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden and that the search would require searching the same classifications for both inventions of Group I and Group II.  This is not found persuasive because Group I would require a search in at least CPC F01D 5/225 along with a unique text search. Group II would not be searched as above and would require a search in at least CPC B64D 2013/0618 along with a unique text search.  As outlined in the restriction requirement, Groups I and II are distinct inventions because Group II recites claimed features that are not required by claim 1, which renders the Groups I and II as separate and distinct inventions, and therein there is an examination search burden.  Unique search inquires and searches are required for Group II that would not be required for Group I. 
The restriction/election requirement is therefore deemed proper and is made FINAL.  Claims 1-18 are examined.  Claims 19-20 are withdrawn.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Specification
The disclosure is objected to because of the following informalities:
  In [0024], line 6, of the specification filed on 09/06/2019, “diffuser 78” should read “diffuser 96”
Appropriate correction is required.

Claim Objections
Claims 2, 9, and 10 are objected to because of the following informalities:
Claim 2, line 2, change: “at [[an]] the exhaust of [[a]] the turbine [[housing]].”
Claim 9, line 3, change: “one or both of bleed air and fresh air and to provide air to a cabin, the arrangement including:”
Claim 10, line 2, change: “at [[a]] the turbine [[housing]] exhaust.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sulzer (CH 215484, with citations provided from translation cited in PTO-892).
Regarding claim 1, Sulzer discloses a pressurization air conditioning arrangement (system shown in Fig. 1, p. 2, paragraph [3]- paragraph [5]) comprising: a turbine including a housing (34) and a rotor (33) within the housing (as shown in Fig. 2), wherein the rotor is dual scroll (two concentric parts of the turbine rotor blades 13 each receive separate part of the working medium, p. 1, paragraph [1], lines 6-10) and includes an inner shroud (bandages 14a, 14b, p. 1, paragraph [2], p.2, paragraph [3]) separating a first set of rotor blades (inner turbine blades 13, as shown In Fig. 2, p. 2, paragraph [3], lines 1-2) from a second set of rotor blades (outer turbine blades 13, p. 1, paragraph [3]); a diffuser (labeled “D” in Fig. 1’ below) extending from an exhaust of the turbine (exhaust is the outlet of the turbine section 13); and an exhaust shroud (labeled “ES” in Fig. 1’ below) within the diffuser (D), the exhaust shroud dividing the diffuser into an inner diffuser passage (“i", Fig. 1’) and an outer diffuser passage (“o”, Fig. 1’).

    PNG
    media_image1.png
    805
    796
    media_image1.png
    Greyscale


Fig. 1’

Regarding claim 2, Sulzer discloses wherein the exhaust shroud (ES) is radially aligned with the inner shroud of the rotor at an exhaust of a turbine housing (as shown in Fig. 1’, at region “R”, the exhaust shroud “ES” is radially aligned with the inner shroud (bandages 14a, 14b) that separates the inner blades from the outer blades in order to 
Regarding claim 3, Sulzer discloses wherein the exhaust shroud (ES) has a conical profile (as shown in Fig. 1’, ES has a conical profile).
Regarding claim 4, Sulzer discloses one or more struts (one strut “ST” shown in Fig. 1’) extending between an outer shell of the diffuser (outer shell “OD” of the diffuser “D” shown in Fig. 1’) and the exhaust shroud (strut “ST” is located and extends radially in between the outer shell “OD” and the exhaust shroud “ES”).
Regarding claim 5, Sulzer discloses wherein each of the one or more struts has a same radial dimension (as shown in Fig. 1’, the one strut “ST” is symmetrically revolved about the rotational axis “axis” and therein has the same radial dimension (i.e. vertical dimension) in the upper half and in the lower half of the structure shown).
Regarding claim 6, Sulzer discloses wherein the diffuser and the exhaust shroud are formed as a unitary structure (as shown in Fig. 1’, the diffuser “D” and exhaust shroud “ES” are together a unitary structure since exhaust shroud “ES” is integrally connected to the outer shell of the diffuser “OD”, which is integrally connected to strut “ST”, and which is integrally connected to the diffuser “D”.  All of these components are interconnected to each other and form a unitary structure, which is also illustrated by the same cross-sectional hatching pattern shown In Fig. 1’).
Regarding claim 7, Sulzer discloses wherein: the first set of rotor blades (inner turbine blades 13, as shown In Fig. 2, p. 2, paragraph [3], lines 1-2) is configured to receive a first gas flow (combustion gas flow, p. 1, paragraph [3], line 3); the second set of rotor blades (outer turbine blades 13, p. 1, paragraph [3]) is configured to receive a 
Regarding claim 8, Sulzer discloses wherein when the first set of rotor blades (inner turbine blades 13, as shown in Fig. 2, p. 2, paragraph [3], lines 1-2) receives the first gas flow (combustion gas flow, p. 1, paragraph [3], line 3), the exhaust shroud prevents the first gas flow from expanding into the outer diffuser passage (as shown in Fig. 1’, the exhaust shroud “ES” prevents the first gas flow from expanding into the outer diffuser passage “o” since exhaust shroud “ES” forms a complete barrier between the inner shroud (bandages 14a, 14b) and the outer shell “OD” of the diffuser “D”, therein completely sealing the inner diffuser passage “i” from the outer diffuser passage “o”).
Regarding claim 9, Sulzer discloses an air management system (system shown in Fig. 1, p. 2, paragraph [3]- paragraph [5]) comprising: a pressurization air conditioning arrangement (system shown in Fig. 1, p. 2, paragraph [3]- paragraph [5]), including an input to receive fresh air (air is sucked in through line 23 from the outer atmosphere, p. 2, paragraph [4], lines 1-4) and to provide air to a cabin (air is provided to a cabin (i.e., a cooler compartment 25); paragraph [4], lines 1-4), the arrangement including: a turbine (turbine formed by turbine rotor blades 13); a rotor (33) within the turbine (as shown in Fig. 2), the rotor being a dual scroll rotor (two concentric parts of the turbine rotor blades 13 each receive separate part of the working medium, p. 1, paragraph [1], lines 6-10) and 
The phrase “for an aircraft” merely represents an intended use or a manner in which a claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from the prior art system disclosed in Sulzer (Fig. 1). See MPEP 2114. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART.
Regarding claim 10, Sulzer discloses wherein the exhaust shroud (ES) is radially level with the inner shroud of the rotor at a turbine housing exhaust (as shown in Fig. 1’, at region “R”, the exhaust shroud “ES” is radially level with the inner shroud (bandages 14a, 14b) of the turbine housing exhaust that separates the inner blades from the outer blades in order to maintain the combustion flow path (i.e. inner path) separate from the air path, which flows through the outer path, p. 1, paragraph [3]).
Regarding claim 11, Sulzer discloses wherein the exhaust shroud (ES) has a conical profile (as shown in Fig. 1’, ES has a conical profile).
Regarding claim 12, Sulzer discloses one or more struts (one strut “ST” shown in Fig. 1’) extending between the diffuser (outer shell “OD” of diffuser “D” pertains to the diffuser “D” as the outer shell is integrally connected to the diffuser “D” as shown in Fig. 
Regarding claim 13, Sulzer discloses wherein each of the one or more struts has a same radial dimension (as shown in Fig. 1’, the one strut “ST” is symmetrically revolved about the rotational axis “axis” and therein has the same radial dimension (i.e. vertical dimension) in the upper half and in the lower half of the structure shown).
Regarding claim 14, Sulzer discloses wherein the diffuser and the exhaust shroud are formed as a unitary structure (as shown in Fig. 1’, the diffuser “D” and exhaust shroud “ES” are together a unitary structure since exhaust shroud “ES” is integrally connected to the outer shell of the diffuser “OD”, which is integrally connected to strut “ST”, and which is integrally connected to the diffuser “D”.  All of these components are interconnected to each other and form a unitary structure, which is also illustrated by the same cross-sectional hatching pattern shown In Fig. 1’).
Regarding claim 15, Sulzer discloses wherein: the first set of rotor blades (outer turbine blades 13, p. 1, paragraph [3]) is configured to receive a first gas flow (air, p. 1, paragraph [3], 4); the second set of rotor blades (inner turbine blades 13, as shown In Fig. 2, p. 2, paragraph [3], lines 1-2) is configured to receive a second gas flow (combustion gas flow, p. 1, paragraph [3], line 3); the first gas flow and the second gas flow are separated in the turbine by the inner shroud of the rotor (the concentric parts of the turbine 13 are separated by the inner shroud (i.e., bandages 14a, 14b, p. 2, paragraph [3], lines 1-2); and the first gas flow and the second gas flow are separated in the diffuser by the exhaust shroud of the diffuser (as shown in Fig. 1’, the first and second gas flows are separated in the diffuser “D” by the exhaust shroud “ES”).

Claims 9 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sulzer (CH 215484, with citations provided from translation cited in PTO-892), under a second interpretation.
Regarding claim 9, Sulzer discloses an air management system (system shown in Fig. 1, p. 2, paragraph [3]- paragraph [5]) comprising: a pressurization air conditioning arrangement (system shown in Fig. 1, p. 2, paragraph [3]- paragraph [5]), including an input to receive fresh air (air is sucked in through line 23 from the outer atmosphere, p. 2, paragraph [4], lines 1-4) and to provide air to a cabin (air is provided to a cabin (i.e., a cooler compartment 25); paragraph [4], lines 1-4), the arrangement including: a turbine (turbine formed by turbine rotor blades 13); a rotor (33) within the turbine (as shown in Fig. 2), the rotor being a dual scroll rotor (two concentric parts of the turbine rotor blades 13 each receive separate part of the working medium, p. 1, paragraph [1], lines 6-10) and including an inner shroud (bandages 14a, 14b, p. 1, paragraph [2], p.2, paragraph [3]) separating a first set of rotor blades (inner turbine blades 13, as shown In Fig. 2, p. 2, paragraph [3], lines 1-2) from a second set of rotor blades (outer turbine blades 13, p. 1, paragraph [3]); a diffuser (labeled “D” in Fig. 1’ below) extending from an exhaust of the turbine (exhaust is the outlet of the turbine section 13); and an exhaust shroud (labeled “ES” in Fig. 1’) within the diffuser (D), the exhaust shroud dividing the diffuser into an inner diffuser passage (“i", Fig. 1’) and an outer diffuser passage (“o”, Fig. 1’).
The phrase “for an aircraft” merely represents an intended use or a manner in which a claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from the prior art system disclosed in Sulzer (Fig. 1). See MPEP 2114. 
Regarding claim 15, Sulzer discloses wherein: the first set of rotor blades (inner turbine blades 13, as shown In Fig. 2, p. 2, paragraph [3], lines 1-2) is configured to receive a first gas flow (combustion gas flow, p. 1, paragraph [3], line 3); the second set of rotor blades (outer turbine blades 13, p. 1, paragraph [3]) is configured to receive a second gas flow (air, p. 1, paragraph [3], 4); the first gas flow and the second gas flow are separated in the turbine by the inner shroud of the rotor (the concentric parts of the turbine 13 are separated by the inner shroud (i.e., bandages 14a, 14b, p. 2, paragraph [3], lines 1-2); and the first gas flow and the second gas flow are separated in the diffuser by the exhaust shroud of the diffuser (as shown in Fig. 1’, the first and second gas flows are separated in the diffuser “D” by the exhaust shroud “ES”).
Regarding claim 16, Sulzer discloses wherein when the first set of rotor blades (inner turbine blades 13, as shown in Fig. 2, p. 2, paragraph [3], lines 1-2) receives the first gas flow (combustion gas flow, p. 1, paragraph [3], line 3), the exhaust shroud prevents the first gas flow from expanding into the outer diffuser passage (as shown in Fig. 1’, the exhaust shroud “ES” prevents the first gas flow from expanding into the outer diffuser passage “o” since exhaust shroud “ES” forms a complete barrier between the inner shroud (bandages 14a, 14b) and the outer shell “OD” of the diffuser “D”, therein completely sealing the inner diffuser passage “i” from the outer diffuser passage “o”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sulzer (CH 215484, with citations provided from translation cited in PTO-892) in view of Moss et al. (DE 1032033, with citations provided from translation cited in PTO-892).
Regarding claim 17, Sulzer discloses all of the limitations of claim 15 as stated above, but does not specifically disclose wherein the first gas flow is bleed air from an engine and the second gas flow is ram air.
Moss et al. teaches of a dual scroll turbine blade ring used in a turbine engine, which is within the same field of endeavor as the claimed invention.  Specifically, Moss et al. teaches of an efficient turbine operation wherein ram air is fed from channel 0 to inner ring b of the dual scroll turbine blade ring ([0024] and wherein bleed air from channel I is directed to the outer ring c of the dual scroll turbine blade ring ([0024]).  The gas flow configuration is analogous to the first and second flows disclosed in Sulzer wherein there is a first gas flow directed to the outer turbine blades and a second gas flow directed to the inner turbine blades (see claim 9 and claim 15 rejection, under the first interpretation above).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sulzer in view of Moss et al. by using bleed air for the first gas flow directed to the outer turbine blades and to use ram air for the second gas flow directed to the inner turbine blades taught in Moss et al. because as a 

	Regarding claim 18, Sulzer discloses all of the limitations of claim 9 as stated above, but does not specifically disclose wherein an aircraft comprises the air management system.
	Moss et al. teaches of a similar vane and blade turbine configuration wherein the vanes and blades are subdivided in a ring-like manner to form partial turbines, which is within the same field of endeavor as the claimed invention.  Specifically, Moss et al. teaches that such subdivided vane and blade turbine configurations can be used in a gas turbine aircraft ([0002]) as source for generating auxiliary power for an aircraft ([0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sulzer in view of Moss et al. by using the air management system disclosed in Sulzer in an aircraft as it is commonly known that subdivided guide vane and turbine rotor blade configurations, wherein separate fluids are applied to each partial turbine sections, are used in aircraft, such as for the purpose of the generation of auxiliary power, as taught in Moss et al. ([0004], [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        06/24/2021

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        6/28/2021